DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/919,195, filed on July 2, 2020.

Information Disclosure Statement
The information disclosure statements filed July 2, 2020 & January 22, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on July 2, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 6, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al (Pat Num 5,944,553, herein referred to as Yasui).  Yasui discloses a wiring fixing body (Figs 1-5B) comprising a connection structure having high reliability, while maintaining low cost (abstract).  Specifically, with respect to claim 1, Yasui discloses a wiring member fixing body (Fig 1) comprising a first housing space portion (inside of 24) that houses a part in a wiring direction of at least one flat wiring member (1),  a second housing space portion (inside of 35) that is formed adjacent to the first housing space portion (inside 24) and houses at least one or more other wiring members (multiple 21s) having a sectional shape (i.e. circular shape) different from a sectional shape (rectangular shape) of a cross section orthogonal to an axial direction of the flat wiring member (1), a first housing member (24) and a second housing member (35) that form, in a locked state in which the first housing member (24) and the second housing member (35) are disposed to be opposed in an opposing direction orthogonal to the wiring direction and are locked to each other (Fig 1), wherein the first housing space portion (inside of 24) and the second housing space portion (inside of 35) along an orthogonal direction orthogonal to the wiring direction and the opposing direction, wherein both ends (left and right ends) in the wiring direction of the first housing space portion (inside of 24) and the second housing space portion (inside of 35) communicate with an outside (Fig 1).   With respect to claim 2, Yasui discloses that the second housing space portion (inside of 24) has at least two grooves (15) that are formed across the first housing space portion in the orthogonal direction (Fig 1).   With  by a concave groove portion (located at 25) formed on the opposed surface of one of the first housing member (24) and the second housing member (35, Fig 1), a bottom portion (25) of the concave groove portion (located at 25) being formed to be separated in the opposing direction from one of the opposed surfaces (surface of 35), and the other of the opposed surfaces (surface of 35) that closes the concave groove portion (located at 25) in the opposing direction of the concave groove portion (located at 25) in the locked state (Fig 1).  With respect to claims 9, 10, & 12, Yasui discloses that the first housing member (24) and the second housing member (35) includes a restricting portion (31 & 40, respectively) that presses the flat wiring member (1) in the locked state and restricts movement in the opposing direction (Col 5, lines 11-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, 8, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (Pat Num 5,944,553) in view of Naruse (JP Pat Num 2005/160273).  Yasui discloses a wiring fixing body (Figs 1-5B) comprising a connection structure having high reliability, while maintaining low cost (abstract), as disclosed above with respect to claim 1.  Specifically, with respect to claims 7 & 8, Yasui discloses that the first housing member (24) and the second housing member (35) include opposed surfaces in the opposing direction (Fig 1), and the second housing space portion (inside of 35) is formed by a concave groove portion (located at 25) formed on the opposed surface of one of the first housing member (24) and the second housing member (35, Fig 1), a bottom portion (25) of the concave groove portion (located at 25) being formed to be separated in the opposing direction from one of the opposed surfaces (surface of 35), and the other of the opposed surfaces (surface of 35) that closes the concave groove portion (located at 25) in the opposing direction of the concave groove portion (located at 25) in the locked state (Fig 1).  With respect to claim 11, Yasui discloses that the first housing member (24) and the second housing member (35) includes a restricting portion (31 & 40, respectively) that presses the flat wiring member (1) in the locked state and restricts movement in the opposing direction (Col 5, lines 11-16).
While Yasui discloses attachment mechanisms (31 & 40) for closing the connection structure (Col 5, lines 11-16), Yasui doesn’t necessarily disclose the first housing member and the second housing member are coupled via a hinge portion, and the hinge portion is deformed in the locked state (claims 3 & 4), nor one of the first housing member and the second housing member includes a locking portion that can be locked to an external locking target (claims 13-17).
	Naruse teaches a wiring member fixing body (Figs 1-8) capable of being attached to a surface while preventing thermal deformation and improving the insertion of conductors (abstract).  Specifically, with respect to claims 3 & 4, Naruse teaches a wiring fixing body (1) comprising a first housing member (20) and a second housing member (10) for housing a plurality of conductors (52 & 53), wherein the first housing member (20) and the second housing member (10) are coupled via a hinge portion (30), wherein the hinge portion (30) is deformed in the locked state (Fig 1, Paragraph 19).  With respect to claims 13-17, Naruse teaches that the first housing member (20) includes a locking portion (40) that can be locked to an external locking target (i.e. housing, not shown, Paragraph 20).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member fixing body of Yasui to comprise the hinge and locking portion configuration as taught by Naruse because Naruse teaches that such a configuration provides a wiring member fixing body (Figs 1-8) capable of being attached to a surface while preventing thermal deformation and improving the insertion of conductors (abstract) and it appears that Yasui would perform equally well with the modification.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, all of which disclose various wiring fixing bodies having first and second housing members. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 27, 2021